DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 9/01/2022 has been accepted and entered. Accordingly, claims 1, 5, 7, 9, 17, and 19 have been amended; claim 8 has been cancelled; and claim 21 has been added.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 rejections related to claims 1-20 are now withdrawn as a result of the amendment of independent claims 1, 9, and 17.
Claim Rejections - 35 USC § 112(b)
The 35 U.S.C. 112 (b)  claim rejection related to claim 5 is now withdrawn as a result of the amendment of claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfram (US20130197792A1)(hereinafter “Wolfram”) in view of Freidrichshafen (US20190322313A1)(hereinafter “Freidrichshafen”), further in view of Van (US20200183341A1)(hereinafter “Van”), further in view of Nonami (hereinafter “US20040245378A1”)(hereinafter “Nonami”), further in view of Mahabadi (“US20180297587A1)(hereinafter “Mahabadi”), and further in view of Hygh (US20210247768A1)(hereinafter “Hygh”).
	With respect to claim 1 and similarly 9 and 17,
Wolfram discloses: 
	obtaining a first set of data associated with a first set of variables that characterize movements of a vehicle over time and commands provided to the vehicle over time;  (Wolfram ¶16 “A modeled movement of the vehicle can then be virtually derived using a movement model of the vehicle on the basis of the received control command inputs, with the result that the movement of the vehicle with respect to the actual control command inputs can be simulated in a movement modeling unit.”; Wolfram ¶25 “The movement model from the movement modeling unit may be a dynamic movement model in which the entire dynamics of the vehicle are simulated using a model. However, the movement model may also be a kinematic movement model in which the movement with respect to the control command inputs is derived from the kinematic relationships of the vehicle. Finally, in one simple form, the movement model may also be a database containing maximum values for the movement for particular control command inputs, the movement then being estimated using the control command inputs and the reference values stored in the database.”)
Wolfram fails to disclose:
That the movements are of an autonomous vehicle
However, Freidrichshafen, from the same field of endeavor, discloses:
movements of an autonomous vehicle (Freidrichshafen ¶42 “The invention also relates to an autonomous vehicle”; ¶69 “The control path R comprises three components. The components are modeled as a first transfer function G1, a second transfer function G2, and a third transfer function G3. A transfer function G normally models the behavior of linear control circuit elements. The transfer function is obtained, for example, through the Laplace transformation or the z-transformation of the linear differential equations describing the system. The transfer function describes the input and output behaviors of a linear, time-invariant transfer system. In the example of a steering control system 20, the first component of the control path R is a steering actuator LA. The second component of the control path R is a steering column LS. The third component of the control path R is a vehicle 1 (cf. FIG. 4).”; Freidrichshafen ¶80 “The third model steering signal wC is incorporated in a steering signal s for the control path R via the output interface 12.”; Freidrichshafen ¶81 “In addition to the third steering signal sC, the third controller C receives a third control variable yC as an input. In the case of the steering control system 20, the third control variable yC comprises the actual driving direction. The third control variable yC is measured with a fourth sensor DC in the control path R downstream of the third component. In the case of a vehicle movement, the fourth sensor DC is a position sensor, preferably a GPS sensor.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the movements of an autonomous vehicle, as taught by Freidrichshafen, with the method of Wolfram, in order “to take a driver's intention into account in pronounced cascaded control structures and with the presence of integrating control components.” (Freidrichshafen ¶10) 
Wolfram in view of Freidrichshafen fail to disclose:
determining, using a first matrix based on at least the first set of data
non-zero values and an associated second set of variables that describe a control model used to perform an autonomous driving operation of the autonomous vehicle;  
However, Van, from the same field of endeavor, discloses:
determining, using a first matrix based on at least the first set of data,  (Van ¶66“In particular, using the modified Denavit-Hartenberg convention, it is shown that a dynamic model is obtained, which is linear with respect to a set of parameters X, called base parameters, according to a matrix relation of the type: 

    PNG
    media_image1.png
    43
    132
    media_image1.png
    Greyscale
; Van ¶67 “In the matrix Φ, the terms depending on 
    PNG
    media_image2.png
    32
    20
    media_image2.png
    Greyscale
 are necessarily related to the coefficients of the inertia matrix.”; Van ¶68 “Hence, the torque Γ of the joint j for 1 less than or equal to j less than or equal to N, where N is the number of joints, may be written as:

    PNG
    media_image3.png
    66
    461
    media_image3.png
    Greyscale

“; Van ¶69 “where the A1j,  Bjik,  Cji,  Gj, depend on the angular positions of the axes (i.e. the vector 8) and on the base parameters (i.e. on x). Whereas Fj depends on the angular speeds of the axes (i.e. the vector 8).”)

    PNG
    media_image1.png
    43
    132
    media_image1.png
    Greyscale
non-zero values and an associated second set of variables that describe a control model used to perform an autonomous driving operation of the autonomous vehicle;  (Van ¶66“In particular, using the modified Denavit-Hartenberg convention, it is shown that a dynamic model is obtained, which is linear with respect to a set of parameters X, called base parameters, according to a matrix relation of the type: 
“)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of  determining non-zero values and an associated second set of variable that described a control model used to perform an autonomous driving operation by using a first matrix on at least a first set of data, as taught by Van, with the method of Wolfram in view of Freidrichshafen, in order to obtain a dynamic model of a robot or autonomous vehicle. (Van ¶65 “The dynamic model of the robot may be obtained using various conventions used in robotics, in particular the Denavit-Hartenberg convention”)
Wolfram in view of Freidrichshafen, further in view of Van discloses: 
to perform the autonomous driving operation of the autonomous vehicle driven on a road  (Freidrichshafen ¶41 “driver assistance system is configured to calculate a curvature of the roadway… guides the vehicle in the middle of a driving lane”; Friendrichshafen ¶42 “The invention also relates to an autonomous vehicle”)
	Wolfram in view of Freidrichshafen, further in view of Van fails to disclose:
and calculating values for a feedback controller that describes a transfer function used to perform the autonomous driving operation of the autonomous vehicle driven on a road 
However, Nonami, from the same field of endeavor, discloses:

    PNG
    media_image4.png
    66
    405
    media_image4.png
    Greyscale
and calculating values for a feedback controller that describes a transfer function used to perform the autonomous driving operation of the autonomous vehicle (Nonami ¶25 “an autonomous control algorithm wherein the mathematical model for transfer function representation encompassing pitching operation input through pitch axis attitude angles in the tri-axis orientation control for said small unmanned helicopter is defined as 
“)
	Accordingly,  would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of calculating values for a feedback controller that describes a transfer function used to perform the autonomous driving operation of the autonomous vehicle, as taught by Nonami, with the method of Wolfram in view of Fredrichshafen, further in view of Van, in order for a vehicle to be controlled autonomously using mathematical modelling. (Nonami ¶26 “is controlled autonomously based on the aforementioned mathematical model”)
Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami fails to explicitly disclose:
outputting, by the feedback controller operated in the autonomous vehicle
an acceleration command and a steering command for the autonomous vehicle 
based on the values for the feedback controller 
and based on 
a longitudinal velocity, 
 a lateral velocity
a yaw rate 
and causing an autonomous vehicle to actuate to perform the autonomous driving by sending the steering and acceleration commands to a controller 
However, Mahabadi, from the same field of endeavor, discloses: 
	outputting, by the feedback controller operated in the autonomous vehicle, (Mahabadi ¶22 “The higher level controller 108 and the lower level controller 110 combine to form a controller that converts desired or ideal vehicle states (e.g., yaw rate and lateral velocity) into actuator control commands provided to vehicle actuator controllers 114 such as a braking actuator controller, a steering actuator controller, and an accelerator actuator controller.”)
an acceleration command and a steering command for the autonomous vehicle (Mahabadi ¶30 “This may include generating control commands to send to an actuator controller in the vehicle, such as a vehicle. To a steering actuator control, a steering actuator control and an accelerator actuator control.”)
based on the values for the feedback controller (Mahabadi ¶¶19-20 “The automated driving command interpreter 106 uses this information to calculate or estimate various vehicle states and an ideal state vector… If autonomously driven, the automated driving command interpreter 106 makes use of the automated driving sensor derived parameters 108 in addition to the vehicle motion parameters and vehicle state estimation and fault detection parameters 106 to calculate a desired states vector that includes current and planned future states for parameters such as the yaw and the lateral velocity”)
and based on 
a longitudinal velocity, (Mahabadi ¶26 “vehicle parameters from sensor measurements, estimates, and perceptions are received by the stability control system (engine block 204 ). Examples of parameters include… longitudinal velocity”)
 a lateral velocity, (Mahabadi ¶26 “vehicle parameters from sensor measurements, estimates, and perceptions are received by the stability control system (engine block 204 ). Examples of parameters include… lateral velocity”)
a yaw rate (Mahabadi ¶26 “vehicle parameters from sensor measurements, estimates, and perceptions are received by the stability control system (engine block 204 ). Examples of parameters include… yaw rate”)
and causing an autonomous vehicle to actuate to perform the autonomous driving by sending the steering and acceleration commands to a controller (Mahabadi ¶30 “After the planned yaw moment control action has been generated, it may be used by the stability control system in the vehicle to control the vehicle (operation 216 ). This may include generating control commands to send to an actuator controller in the vehicle, such as a vehicle.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement outputting an acceleration command and steering command by a feedback controller based on longitudinal velocity, lateral velocity, and yaw rate, to cause an autonomous vehicle to perform autonomous driving, as taught by Mahabadi, in the system of Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, in order to “employ differential braking, active or semi-active suspension, active front steering and/or active rear wheel steering to provide the stability control… by considering steering, braking and acceleration inputs… Stability control systems have been employed to improve driver safety” (Mahabadi ¶2).
Mahabadi fails to explicitly disclose:
An acceleration and steering command based on an angular velocity sensed by sensors on the autonomous vehicle
and causing a steering motor and an engine of an autonomous vehicle to actuate to perform the autonomous driving operation by sending the steering command to the steering motor
and the acceleration command to the engine
However, Hygh, from the same field of endeavor, disclose:
An acceleration and steering command based on an angular velocity sensed by sensors on the autonomous vehicle; (Hygh ¶18 “a movement command for angular movement… based on an angular velocity”; Hygh ¶28 “when a movement command type is linear motion… The low-level controllers (PPI controllers) controls a linear velocity and an end position (e.g., how fast to accelerate”)
and causing a steering motor and an engine of an autonomous vehicle to actuate to perform the autonomous driving operation by sending the steering command to the steering motor (Hygh ¶30 “Command controller 102C receives a movement command where its movement command type is an angular movement. In some aspects, the command controller 102C may determine the movement command type as being an angular motion when an angular velocity in the movement command is set as being a non-zero value. The command controller 102C may determine the movement command type as being an angular motion when either or both of a linear velocity and a linear end position are zero. In some aspect, the command controller 102 may determine a trajectory as an arc when either or both of a linear velocity and a linear end position being non-zero. The command controller 102 may determine turning in a place (i.e., turning about a point) when either or both of a linear velocity and a linear end position being zero. The command controller 102C loads a controller set 2 (Angular Movement) 112C for example. The controller set 2 (Angular Movement) 112C specifies the command controller 102C to set a PPI controller as a high-level controller 104C and a PID controller as a low-level controllers 106C and 108C for the motors 118C and 120C for the left wheel and the right wheel respectively. The command controller 102C provides the movement command (angular motion) to the high-level controller (PPI controller) 104C. The high-level controller (PPI controller) 104C receives on-board sensor data from IMU 114C”)
and the acceleration command to the engine. (Hygh ¶28 “when a movement command type is linear motion… The low-level controllers (PPI controllers) controls a linear velocity and an end position (e.g., how fast to accelerate and then stop at the end position) by setting a signal levels to rotate respective motors 118B and 120B for the left wheel and the right wheel at specific rotational speeds based on a trajectory profile from the respective trajectory generators 116B and 122B”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement an acceleration and steering command sent to an engine and steering motor based on an angular velocity, as taught by Hygh, in the system of Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, and further in view of Mahabadi, in order to program an autonomous vehicle with less burden to a user – thus reducing complexity and increasing ease of use (Hygh ¶¶14-15 “programming with less burden to a user… accommodating movement commands that are intuitive and easy”).

Claims 2-3, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Xiong (US20190195631)(hereinafter “Xiong”).
	With respect to claim 2 and similarly 10, 
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh discloses:
Values for a feedback controller Nonami ¶25 “an autonomous control algorithm wherein the mathematical model for transfer function representation encompassing pitching operation input through pitch axis attitude angles in the tri-axis orientation control for said small unmanned helicopter is defined as 
    PNG
    media_image4.png
    66
    405
    media_image4.png
    Greyscale

“)

Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh fails to disclose:
wherein the values for the feedback controller are based on at least the non-zero values of the control model and a disturbance value that describes a driving related disturbance experienced by the autonomous vehicle.
However, Xiong, from the same field of endeavor, discloses:
wherein the values for the feedback controller are based on at least the non-zero values of the control model and a disturbance value that describes a driving related disturbance experienced by the autonomous vehicle. (Xiong ¶50 “calculating predicted location information of the target object at the current moment according to the following formula:

    PNG
    media_image5.png
    38
    288
    media_image5.png
    Greyscale
”; Xiong ¶51 “where, xklk-1 is the predicted location information of the target object at the current moment, F k-1 is an ideal state transition matrix at the last moment, the ideal state transition matrix is a matrix form of the ideal state transfer function Bk-l is a control model matrix corresponding to the control quantity uk-1, w-k is a process noise at the current moment, and the process noise at the current moment is for characterizing a prediction error when the location information of the target object is predicted at the current moment”. Here, w-k would be the disturbance value in the form of “process noise”.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of using non-zero values of the control model and a disturbance value that’ describes a driving related disturbance as values for a feedback controller, as taught by Xiong, in the system of Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, and further in view of Hygh, in order to more easily adjust for an error to further pinpoint location information of a vehicle. (Xiong ¶43 “determining an error value of the third location information under a preset constraint condition, and correcting the third location information according to the error value to obtain final location information of the target object at the current moment.”)

With respect to claim 3 and similarly 11,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, and further in view of Xiong discloses:
wherein the values minimize one or more errors associated with one or more commands provided by the feedback controller to compensate for the driving related disturbance. (Xiong ¶73 “As can be seen from the above, in the positioning method provided in this embodiment, the error value of the third location information is determined according to the preset constraint condition corresponding to the constraint equation for characterizing the current motion manner of the target object, and the third location information is corrected according to the error value, the corrected final location information is more accurate, thereby improving the accuracy of positioning”)

With respect to claim 7,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, discloses:
the first set of variables that characterize the movements of the autonomous vehicle (Wolfram ¶16 “A modeled movement of the vehicle can then be virtually derived using a movement model of the vehicle on the basis of the received control command inputs, with the result that the movement of the vehicle with respect to the actual control command inputs can be simulated in a movement modeling unit.”; Wolfram ¶25 “The movement model from the movement modeling unit may be a dynamic movement model in which the entire dynamics of the vehicle are simulated using a model. However, the movement model may also be a kinematic movement model in which the movement with respect to the control command inputs is derived from the kinematic relationships of the vehicle. Finally, in one simple form, the movement model may also be a database containing maximum values for the movement for particular control command inputs, the movement then being estimated using the control command inputs and the reference values stored in the database.”)
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, and further in view of Hygh fails to disclose:
wherein the first set of variables that characterize the movements of the autonomous vehicle include a longitudinal velocity of the autonomous vehicle, and a lateral velocity of the autonomous vehicle.
However, Xiong, from the same field of endeavor, discloses:
wherein the first set of variables that characterize the movements of the autonomous vehicle include a longitudinal velocity of the autonomous vehicle, and a lateral velocity of the autonomous vehicle. (Xiong ¶36 “the state equation is xk=f (xk-1 , uk-1) , the observation equation is: zk=h(xk)+vk, where, xk is the third location information, xk-1 the first location information, uk-1 is a control quantity of preset parameter(s) in parameters for describing location information at the last moment, f(x ,u) is a preset ideal state transfer function, zk is the second location information, h(x) is an ideal state measurement function determined according to attributes of the sensor, vk is a measurement noise corresponding to each parameter for describing location information at the current moment.”; Xiong ¶38 “uk-1 may be a two-dimensional vector for characterizing a linear velocity control amount and an angular velocity control amount.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement data including a longitudinal and lateral velocity of an autonomous vehicle, as taught by Xiong, with the method of Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, in order to better model the motion of the autonomous vehicle with more parameters for constraints. (Xiong ¶69 “the constraint equation for characterizing the current motion manner of the target object may be determined according to a mapping relationship between the motion manner of the target object in the current positioning process and each parameter for describing the location information.”)

Claims 4-6  are rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, and further in view of Shakibay (US20200309564)(hereinafter “Shakibay”).
With respect to claim 4,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, discloses:
A first matrix (Van ¶66“In particular, using the modified Denavit-Hartenberg convention, it is shown that a dynamic model is obtained, which is linear with respect to a set of parameters X, called base parameters, according to a matrix relation of the type: 

    PNG
    media_image1.png
    43
    132
    media_image1.png
    Greyscale
; Van ¶67 “In the matrix Φ, the terms depending on 
    PNG
    media_image2.png
    32
    20
    media_image2.png
    Greyscale
 are necessarily related to the coefficients of the inertia matrix.”; Van ¶68 “Hence, the torque Γ of the joint j for 1 less than or equal to j less than or equal to N, where N is the number of joints, may be written as:

    PNG
    media_image3.png
    66
    461
    media_image3.png
    Greyscale

“; Van ¶69 “where the A1j,  Bjik,  Cji,  Gj, depend on the angular positions of the axes (i.e. the vector 8) and on the base parameters (i.e. on x). Whereas Fj depends on the angular speeds of the axes (i.e. the vector 8).”)
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, and further in view of Hygh fails to disclose:
Wherein the first matrix is obtained by:
constructing a second matrix that includes the first set of data and a second set of data derived by performing mathematical operations on the first set of data;
constructing a third matrix comprising derivatives of the first set of data over time;
However, Shakibay, from the same field of endeavor, discloses:
 wherein the first matrix is obtained by: 
constructing a second matrix that includes the first set of data and a second set of data derived by performing mathematical operations on the first set of data; (Shakibay ¶58 “In an exemplary embodiment, minimizing the variations of the rows of the first residual matrix may include minimizing variations of rows of a matrix [Err'], a column of the matrix [Err'] at the ith moment given by the following:

    PNG
    media_image6.png
    42
    410
    media_image6.png
    Greyscale
”
 constructing a third matrix comprising derivatives of the first set of data over time; (Shakibay ¶69 “In an exemplary embodiment, minimizing the variations of the rows of the second residual matrix in steps 124, 126, and 128 may further include minimizing the variations of the rows of the second residual matrix with respect to a constant part of a drift error of a j-gyroscope of the plurality of gyroscopes according to a third iterative operation. The j-gyroscope may be associated with a j-axis of the gyro frame, where 
    PNG
    media_image7.png
    32
    155
    media_image7.png
    Greyscale
. An rth iteration of the third iterative operation may include minimizing the variations of the rows of the second residual matrix with respect to the constant part of the j-gyro drift error by estimating an optimal constant part ocgdj of the j-gyro drift error, and calculating a fine estimate of the optimal trans formation matrix (step 130) by updating the transformation matrix C-gigo according to a set of recursive operations defined by the following:

    PNG
    media_image8.png
    84
    403
    media_image8.png
    Greyscale
”; 
Shakibay ¶71 “
    PNG
    media_image9.png
    35
    53
    media_image9.png
    Greyscale
 is a first derivative of the transformation matrix Cgigo with respect to an incremental rotation angle dθj sensed by the j-gyroscope”)
and deriving the first matrix by using a minimization function on the second matrix and the third matrix. (Shakibay ¶68 “minimizing the variations of the rows of the second residual matrix in step 122 may include minimizing variations of rows of a matrix [Erra], a column of the matrix [Erra] at the ith moment given by the following:

    PNG
    media_image10.png
    36
    364
    media_image10.png
    Greyscale
”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of constructing a second matrix by deriving a first matrix, and constructing a third matrix through derivations, as well as using a minimization function on a second and third matrix, as taught by Shakibay, with the method of Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, and further in view of Hygh, in order to easily obtain a transformation matrix without having large degrees of error. (Shakibay ¶4 “obtaining a transformation matrix from the sensor frame to the navigation frame with a small integration error”)

With respect to claim 5,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, and further in view of Shakibay discloses:
wherein the second matrix includes constant values, (Shakibay ¶58 “; 
    PNG
    media_image11.png
    33
    89
    media_image11.png
    Greyscale
 is an external gravity disturbance (EGD) vector in the inertial frame at the ith moment… 
    PNG
    media_image11.png
    33
    89
    media_image11.png
    Greyscale
 may be extracted from an Earth gravity model (EGM).”
and wherein the second set of data includes data calculated as polynomial functions or trigonometric functions of the first set of variables, (Shakibay ¶56 “aa is the IMU-sensed acceleration vector in the accelerometer frame at the ith moment”)
and wherein the associated second set of variables correspond to one or more of the polynomial functions or the trigonometric functions of the first set of variables. (Shakibay ¶54 “Cgigo is a transformation matrix from the gyro frame at the ith moment to the gyro frame at the starting moment,”; Shakibay ¶57 “
    PNG
    media_image12.png
    29
    29
    media_image12.png
    Greyscale
 is a normal gravity vector corrected for a centrifugal acceleration of Earth in the inertial frame at the ith moment”)

    PNG
    media_image1.png
    43
    132
    media_image1.png
    Greyscale
wherein the associated second set of variables describe the control model used to perform the autonomous driving operation of the autonomous vehicle ((Van ¶66“In particular, using the modified Denavit-Hartenberg convention, it is shown that a dynamic model is obtained, which is linear with respect to a set of parameters X, called base parameters, according to a matrix relation of the type: 
“)

	With respect to claim 6,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, and further in view of Shakibay discloses:
wherein each row of the second matrix and the third matrix describes data associated with a same time, (Shakibay ¶36 “step 102 may include maintaining IMU 200 at a first orientation with respect to Earth for a first period of time (step 106), rotationally displacing IMU 200 back-and-forth about rotation axis 210 for a second period of time (step 108), maintaining IMU 200 at one of the first orientation and a second orientation with respect to Earth for a third period of time (step 110), and obtaining positions of IMU 200 by an external positioning system (EPS) 212 during the first period of time, the second period of time, and the third period of time (step 112).”) 
and wherein at least some columns of the second matrix and the third matrix describes data associated with a command provided to the autonomous vehicle over time. (Van ¶108 “
    PNG
    media_image13.png
    38
    227
    media_image13.png
    Greyscale
”; Van ¶109 “where μj is a positive real defined square matrix, which serves as a parameter for adjusting the speed of convergence of the estimation. This formula results from the application of the recursive gradient algorithm.”; Van ¶113 “The following compensation law is finally proposed: 

    PNG
    media_image14.png
    90
    269
    media_image14.png
    Greyscale
”; Van ¶98 “This law consists in minimizing the square or, in a variant, the sum of the squares, of an error signal Ɛj(t), corresponding to the command Uj(t) passed through a high-pass filter intended to eliminate the direct component of Uj(t)”. Here the command Uj(t) is filtered and used in the above recursive gradient algorithm.)

Claims 12-13,  15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Shakibay, and further in view of Park (US20200149894)(hereinafter “Park”).
	With respect to claim 12 and similarly 21,
	Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh discloses: 
A first matrix (Van ¶66“In particular, using the modified Denavit-Hartenberg convention, it is shown that a dynamic model is obtained, which is linear with respect to a set of parameters X, called base parameters, according to a matrix relation of the type: 

    PNG
    media_image1.png
    43
    132
    media_image1.png
    Greyscale
; Van ¶67 “In the matrix Φ, the terms depending on 
    PNG
    media_image2.png
    32
    20
    media_image2.png
    Greyscale
 are necessarily related to the coefficients of the inertia matrix.”; Van ¶68 “Hence, the torque Γ of the joint j for 1 less than or equal to j less than or equal to N, where N is the number of joints, may be written as:

    PNG
    media_image3.png
    66
    461
    media_image3.png
    Greyscale

“; Van ¶69 “where the A1j,  Bjik,  Cji,  Gj, depend on the angular positions of the axes (i.e. the vector 8) and on the base parameters (i.e. on x). Whereas Fj depends on the angular speeds of the axes (i.e. the vector 8).”)
Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, further in view of Mohabadi, and further in view of Hygh fails to disclose:
Wherein the first matrix is obtained by:
constructing a second matrix that includes the first set of data and a second set of data derived by performing mathematical operations on the first set of data;
constructing a third matrix comprising derivatives of the first set of data over time;
However, Shakibay, from the same field of endeavor, discloses:
 wherein the first matrix is obtained by: 
constructing a second matrix that includes the first set of data and a second set of data derived by performing mathematical operations on the first set of data; (Shakibay ¶58 “In an exemplary embodiment, minimizing the variations of the rows of the first residual matrix may include minimizing variations of rows of a matrix [Err'], a column of the matrix [Err'] at the ith moment given by the following:

    PNG
    media_image6.png
    42
    410
    media_image6.png
    Greyscale
”
 constructing a third matrix comprising derivatives of the first set of data over time; (Shakibay ¶69 “In an exemplary embodiment, minimizing the variations of the rows of the second residual matrix in steps 124, 126, and 128 may further include minimizing the variations of the rows of the second residual matrix with respect to a constant part of a drift error of a j-gyroscope of the plurality of gyroscopes according to a third iterative operation. The j-gyroscope may be associated with a j-axis of the gyro frame, where 
    PNG
    media_image7.png
    32
    155
    media_image7.png
    Greyscale
. An rth iteration of the third iterative operation may include minimizing the variations of the rows of the second residual matrix with respect to the constant part of the j-gyro drift error by estimating an optimal constant part ocgdj of the j-gyro drift error, and calculating a fine estimate of the optimal trans formation matrix (step 130) by updating the transformation matrix C-gigo according to a set of recursive operations defined by the following:

    PNG
    media_image8.png
    84
    403
    media_image8.png
    Greyscale
”; 
Shakibay ¶71 “
    PNG
    media_image9.png
    35
    53
    media_image9.png
    Greyscale
 is a first derivative of the transformation matrix Cgigo with respect to an incremental rotation angle dθj sensed by the j-gyroscope”)
and deriving the first matrix by using a minimization function on the second matrix and the third matrix. (Shakibay ¶68 “minimizing the variations of the rows of the second residual matrix in step 122 may include minimizing variations of rows of a matrix [Erra], a column of the matrix [Erra] at the ith moment given by the following:

    PNG
    media_image10.png
    36
    364
    media_image10.png
    Greyscale
”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of constructing a second matrix by deriving a first matrix, and constructing a third matrix through derivations, as well as using a minimization function on a second and third matrix, as taught by Shakibay, with the method of Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, further in view of Mohabadi, and further in view of Hygh, in order to easily obtain a transformation matrix without having large degrees of error. (Shakibay ¶4 “obtaining a transformation matrix from the sensor frame to the navigation frame with a small integration error”)
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Shakibay, fails to disclose:
and deriving the first matrix by using a sparse regression technique on the second matrix and the third matrix.
However, Park, from the same field of endeavor, discloses:
and deriving the first matrix by using a sparse regression technique on the second matrix and the third matrix. (Park ¶48 “Given a linear regression, the LSR-Lasso solves the .f! 1-penalized regression so as to minimize: 
    PNG
    media_image15.png
    90
    288
    media_image15.png
    Greyscale
”. Using LASSO, a well-known sparse regression technique)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the sparse regression technique on the second and third matrix, as taught by Park, with the method of Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Shakibay, in order to minimize errors in data. (Park ¶48 “”LSR-Lasso minimizes the usual sum of squared errors”)

With respect to claim 13,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Shakibay, and further in view of Park discloses:
 wherein the sparse regression technique includes using a minimization function. Park ¶48 “Given a linear regression, the LSR-Lasso solves the .f! 1-penalized regression so as to minimize: 
    PNG
    media_image15.png
    90
    288
    media_image15.png
    Greyscale
”.)

With respect to claim 15,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Shakibay, and further in view of Park discloses:
 wherein at least some columns of the second matrix and the third matrix describes data associated with a movement of the autonomous vehicle.
	(Van ¶108 “
    PNG
    media_image13.png
    38
    227
    media_image13.png
    Greyscale
”; Van ¶109 “where μj is a positive real defined square matrix, which serves as a parameter for adjusting the speed of convergence of the estimation. This formula results from the application of the recursive gradient algorithm.”; Van ¶113 “The following compensation law is finally proposed: 

    PNG
    media_image14.png
    90
    269
    media_image14.png
    Greyscale
”; Van ¶98 “This law consists in minimizing the square or, in a variant, the sum of the squares, of an error signal Ɛj(t), corresponding to the command Uj(t) passed through a high-pass filter intended to eliminate the direct component of Uj(t)”. Here the command Uj(t) is filtered and used in the above recursive gradient algorithm.)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Shakibay, further in view of Park, and further in view of Wood (US20190056736)(“hereinafter” Wood).
With respect to claim 14, 
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Shakibay, and further in view of Park discloses:
the first set of data (Wolfram ¶16 “A modeled movement of the vehicle can then be virtually derived using a movement model of the vehicle on the basis of the received control command inputs, with the result that the movement of the vehicle with respect to the actual control command inputs can be simulated in a movement modeling unit.”; Wolfram ¶25 “The movement model from the movement modeling unit may be a dynamic movement model in which the entire dynamics of the vehicle are simulated using a model. However, the movement model may also be a kinematic movement model in which the movement with respect to the control command inputs is derived from the kinematic relationships of the vehicle. Finally, in one simple form, the movement model may also be a database containing maximum values for the movement for particular control command inputs, the movement then being estimated using the control command inputs and the reference values stored in the database.”)
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Shakibay, and further in view of Park fails to disclose:
wherein the first set of data includes a first set of samples obtained from a tractor portion of the autonomous vehicle and a second set of samples obtained from a trailer portion of the autonomous vehicle.
However, Wood, from the same field of endeavor, discloses:
wherein the first set of data includes a first set of samples obtained from a tractor portion of the autonomous vehicle and a second set of samples obtained from a trailer portion of the autonomous vehicle. (Wood ¶10 “Additionally or alternatively, one or more of LIDAR sensors mounted to respective booms of a rooftop sensor array of the tractor unit can generate detailed LIDAR sensor data that indicates the dimensions of the cargo trailer as well as the location of the bogie and axle positions. Based at least partially on sensor data from the sensors, the control system can determine a set of trailer configuration parameters of a cargo trailer coupled to the self-driving tractor unit.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of using data sample from a tractor and trailer portion of an autonomous vehicle, as taught by Wood, with the method of Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Shakibay, and further in view of Park, in order to acquire more detailed dimensions of the cargo trailer as well as the location of the bogie and axle positions. This additionally helps in determining trailer configuration parameters of a cargo trailer coupled to the self-driving tractor unit. (Wood ¶10 “one or more of LIDAR sensors  mounted to respective booms of a rooftop sensor array of the tractor unit can generate detailed LIDAR sensor data that indicates the dimensions of the cargo trailer as well as the location of the bogie and axle positions. Based at least partially on sensor data from the sensors, the control system can determine a set of trailer configuration parameters of a cargo trailer coupled to the self-driving tractor unit.”)

Claims 16 rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, and further in view of Czlapinski (US20160139599)(hereinafter “Czlapinski”).
With respect to claim 16, 
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh discloses:
Characterizing movements of an autonomous vehicle: (Wolfram ¶16 “A modeled movement of the vehicle can then be virtually derived using a movement model of the vehicle on the basis of the received control command inputs, with the result that the movement of the vehicle with respect to the actual control command inputs can be simulated in a movement modeling unit.”; Wolfram ¶25 “The movement model from the movement modeling unit may be a dynamic movement model in which the entire dynamics of the vehicle are simulated using a model. However, the movement model may also be a kinematic movement model in which the movement with respect to the control command inputs is derived from the kinematic relationships of the vehicle. Finally, in one simple form, the movement model may also be a database containing maximum values for the movement for particular control command inputs, the movement then being estimated using the control command inputs and the reference values stored in the database.”)
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh fails to disclose:
wherein the first set of variables that characterize the movements of the autonomous vehicle include an angular velocity of a tractor portion of the autonomous vehicle, (Czlapinski ¶52 “Equation 60 also uses: ω.sub.o, instantaneous rotational velocity of a left (outer) wheel group; and ω.sub.i, instantaneous rotational velocity of a right (inner) wheel group. ω.sub.o is velocity data derived from a left wheel speed sensor 62 which is associated with the left wheel group and ω.sub.i is velocity data derived from a right wheel speed sensor 64 which is associated with the right wheel group.”; Czlapinski ¶70 “Dead reckoning can provide an estimate of turning radius of a trailer rear axle group without using wheel group velocity data from wheel speed sensors of the trailer rear axle group when the tractor has been steered into a turn after the tractor-trailer has been moving in a straight line of travel. The turning radius estimate is calculated by mathematically integrating rotational velocity of an outer wheel group ω.sub.o of the tractor and also mathematically integrating rotational velocity of an inner wheel group ω.sub.i of the tractor”)
and an angular velocity of a trailer portion of the autonomous vehicle. (Czlapinski ¶72 “When two axle groups are turning about respective radii of turning whose instantaneous centers are within a defined zone of coincidence, it is possible to use outer wheel group rotational velocity from one axle group and inner wheel group rotational velocity from the other axle group provided that wheel diameters are substantially identical and that each axle group has the same length and mounting on its respective vehicle so that the outer and inner wheel groups of both axle groups follows substantially a common track.”; Czlapinski Fig. 8  as shown below:

    PNG
    media_image16.png
    444
    669
    media_image16.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of using variables that characterize movements of an angular velocity of a tractor and trailer portion of an autonomous vehicle, as taught by Czlapinski, with the method of Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, in order to more precisely calculate for a turning radius and articulation angle. This helps aid in controlling the gap between tractor and trailer. (Czlapinski ¶71 “The difference between the integration results at the end of the interval of time discloses how much farther the tractor outer wheel group has traveled along the roadway than the tractor inner wheel group during the interval of time. That difference can then be used to estimate turning radius of the trailer rear axle group at that time because of inherent lag in the trailer rear axle group 's tracking the path of travel of the tractor. The estimated turning radius can then be used to estimate articulation angle at the end of the interval of time. The articulation angle measurement may have enough precision for use in gap control to operate a deployed fairing to a non-deployed position.”)

Claims 18-19 rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Xiong, and further in view of Handa (EP1103938A1)(hereinafter “Handa”).
	With respect to claim 18,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh discloses:
Values for a feedback controller Nonami ¶25 “an autonomous control algorithm wherein the mathematical model for transfer function representation encompassing pitching operation input through pitch axis attitude angles in the tri-axis orientation control for said small unmanned helicopter is defined as 
    PNG
    media_image4.png
    66
    405
    media_image4.png
    Greyscale

“)

Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh fails to disclose:
wherein the values for the feedback controller are based on at least the non-zero values of the control model and a disturbance value that describes a driving related disturbance experienced by the autonomous vehicle.
However, Xiong, from the same field of endeavor, discloses:
wherein the values for the feedback controller are based on at least the non-zero values of the control model and a disturbance value that describes a driving related disturbance experienced by the autonomous vehicle during a driving operation (Xiong ¶50 “calculating predicted location information of the target object at the current moment according to the following formula:

    PNG
    media_image5.png
    38
    288
    media_image5.png
    Greyscale
”; Xiong ¶51 “where, xklk-1 is the predicted location information of the target object at the current moment, F k-1 is an ideal state transition matrix at the last moment, the ideal state transition matrix is a matrix form of the ideal state transfer function Bk-l is a control model matrix corresponding to the control quantity uk-1, w-k is a process noise at the current moment, and the process noise at the current moment is for characterizing a prediction error when the location information of the target object is predicted at the current moment”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of using non-zero values of the control model and a disturbance value that’ describes a driving related disturbance as values for a feedback controller, as taught by Xiong, in the system of Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, in order to more easily adjust for an error to further pinpoint location information of a vehicle. (Xiong ¶43 “determining an error value of the third location information under a preset constraint condition, and correcting the third location information according to the error value to obtain final location information of the target object at the current moment.”)
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, and further in view of Xiong fails to disclose:
The values of for the feedback controller are also based on a frequency of a reference line on the road
However, Handa, from the same field of endeavor, discloses:
determining values of a frequency of a reference line on the road. (Handa ¶44 “Transmitting amplifier 13 amplifies and transmits the electromagnetic waves of the first frequency which is the resonance frequency of the lane marker required to be detected”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to determine values of a frequency of a reference line on the road, as taught by Handa, and use them as a further input for the feedback controller disclosed in Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, and further in view of Xiong in order for an autonomous vehicle to identify lane markers without exogenous interference. (Handa ¶34 “Therefore, lane markers can be identified without suffering interference”)

With respect to claim 19,
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Xiong, and further in view of Handa discloses:
wherein the reference line includes a lane marker on a road. (Handa ¶47 “The MPU 12 contains an oscillator circuit which oscillates the electromagnetic waves of the first frequency "f", a resonance frequency of the lane marker.”)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Xiong, further in view of Handa, and futher in view of Jaegal (US20210403051)(hereinafter “Jaegal”).
With respect to claim 20,  
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Xiong, and further in view of Handa discloses:
A driving related disturbance (Xiong ¶50 “calculating predicted location information of the target object at the current moment according to the following formula:

    PNG
    media_image5.png
    38
    288
    media_image5.png
    Greyscale
”; Xiong ¶51 “where, xklk-1 is the predicted location information of the target object at the current moment, F k-1 is an ideal state transition matrix at the last moment, the ideal state transition matrix is a matrix form of the ideal state transfer function Bk-l is a control model matrix corresponding to the control quantity uk-1, w-k is a process noise at the current moment, and the process noise at the current moment is for characterizing a prediction error when the location information of the target object is predicted at the current moment”)
Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Xiong, and further in view of Handa fails to disclose 
that the disturbance includes wind blowing on the autonomous vehicle or the autonomous vehicle driving through a pothole or a speed bump.
However, Jaegal, from the same field of endeavor, discloses:
wherein the driving related disturbance includes wind blowing on the autonomous vehicle or the autonomous vehicle driving through a pothole or a speed bump. (Jaegal ¶318 “The processor 170 can calculate the second degree of danger as medium, calculate the level of the second degree of danger as stage 2 and calculate the value of the second degree of danger as 2 upon detecting that acceleration and deceleration of the vehicle 10 are smooth, the vehicle 10 smoothly turns, the distance between the vehicle 10 and the other vehicle 11 is greater than the predetermined reference value, a speed bump is low, a pothole is shallow, there is no shoulder, or there is an obstacle on a road.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the driving related disturbance of a pothole, with the method of Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, further in view of Hygh, further in view of Xiong, and further in view of Handa, in order to calculate a degree of danger while the autonomous vehicle is driving – which is useful so that the vehicle can perform an action to cope with the dangerous situation. (Jaegal ¶318 “the processor can calculate the second degree of danger as medium”; Jaegal ¶323 “performs an action to cope with a dangerous situation”)
Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
	With respect to claim rejections under 35 U.S.C. 101 and 35 U.S.C. 112, Applicant asserts (Amend. 2-3)
	Newly amended claim language now overcomes the previous 101 and 112 rejections.
	Examiner agrees, and 101 rejections related to claims 1-20 and 112 rejections related to claim 5 are now withdrawn.
	With respect to claim rejections related to 35 U.S.C. 103, Applicant asserts (Amend. 3-5)
	Previous prior art, Wolfram in view of Freidrichshafen, further in view of Van, and further in view of Nonami, does not disclose the new amended claim language regarding outputting a steering and acceleration command by a feedback controller based on a longitudinal velocity, lateral velocity, yaw rate, and an angular velocity; and additionally does not disclose causing a steering motor and an engine of an autonomous vehicle to actuate to perform the autonomous driving operating by sending the steering command to the steering motor and the acceleration command to the engine.
	Examiner agrees. However, now new prior art combinations, Wolfram in view of Freidrichshafen, further in view of Van, further in view of Nonami, further in view of Mahabadi, and further in view of Hygh disclose these limitations: 
outputting, by the feedback controller operated in the autonomous vehicle, (Mahabadi ¶22 “The higher level controller 108 and the lower level controller 110 combine to form a controller that converts desired or ideal vehicle states (e.g., yaw rate and lateral velocity) into actuator control commands provided to vehicle actuator controllers 114 such as a braking actuator controller, a steering actuator controller, and an accelerator actuator controller.”)
an acceleration command and a steering command for the autonomous vehicle (Mahabadi ¶30 “This may include generating control commands to send to an actuator controller in the vehicle, such as a vehicle. To a steering actuator control, a steering actuator control and an accelerator actuator control.”)
based on the values for the feedback controller (Mahabadi ¶¶19-20 “The automated driving command interpreter 106 uses this information to calculate or estimate various vehicle states and an ideal state vector… If autonomously driven, the automated driving command interpreter 106 makes use of the automated driving sensor derived parameters 108 in addition to the vehicle motion parameters and vehicle state estimation and fault detection parameters 106 to calculate a desired states vector that includes current and planned future states for parameters such as the yaw and the lateral velocity”)
and based on 
a longitudinal velocity, (Mahabadi ¶26 “vehicle parameters from sensor measurements, estimates, and perceptions are received by the stability control system (engine block 204 ). Examples of parameters include… longitudinal velocity”)
 a lateral velocity, (Mahabadi ¶26 “vehicle parameters from sensor measurements, estimates, and perceptions are received by the stability control system (engine block 204 ). Examples of parameters include… lateral velocity”)
a yaw rate (Mahabadi ¶26 “vehicle parameters from sensor measurements, estimates, and perceptions are received by the stability control system (engine block 204 ). Examples of parameters include… yaw rate”)
and causing an autonomous vehicle to actuate to perform the autonomous driving by sending the steering and acceleration commands to a controller (Mahabadi ¶30 “After the planned yaw moment control action has been generated, it may be used by the stability control system in the vehicle to control the vehicle (operation 216 ). This may include generating control commands to send to an actuator controller in the vehicle, such as a vehicle.”)
and causing a steering motor and an engine of an autonomous vehicle to actuate to perform the autonomous driving operation by sending the steering command to the steering motor (Hygh ¶30 “Command controller 102C receives a movement command where its movement command type is an angular movement. In some aspects, the command controller 102C may determine the movement command type as being an angular motion when an angular velocity in the movement command is set as being a non-zero value. The command controller 102C may determine the movement command type as being an angular motion when either or both of a linear velocity and a linear end position are zero. In some aspect, the command controller 102 may determine a trajectory as an arc when either or both of a linear velocity and a linear end position being non-zero. The command controller 102 may determine turning in a place (i.e., turning about a point) when either or both of a linear velocity and a linear end position being zero. The command controller 102C loads a controller set 2 (Angular Movement) 112C for example. The controller set 2 (Angular Movement) 112C specifies the command controller 102C to set a PPI controller as a high-level controller 104C and a PID controller as a low-level controllers 106C and 108C for the motors 118C and 120C for the left wheel and the right wheel respectively. The command controller 102C provides the movement command (angular motion) to the high-level controller (PPI controller) 104C. The high-level controller (PPI controller) 104C receives on-board sensor data from IMU 114C”)
and the acceleration command to the engine. (Hygh ¶28 “when a movement command type is linear motion… The low-level controllers (PPI controllers) controls a linear velocity and an end position (e.g., how fast to accelerate and then stop at the end position) by setting a signal levels to rotate respective motors 118B and 120B for the left wheel and the right wheel at specific rotational speeds based on a trajectory profile from the respective trajectory generators 116B and 122B”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667